UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1500


PAULA FELTON-MILLER,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (2:10-cv-00005-FL)


Submitted:   December 1, 2011             Decided:   December 21, 2011


Before GREGORY, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David J. Cortes, ROBERTI, WITTENBERG, LAUFFER AND WICKER,
Durham, North Carolina, for Appellant. Thomas G. Walker, United
States Attorney, Amy C. Rigney, Special Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paula Felton-Miller appeals the district court’s order

affirming the Commissioner of Social Security’s denial of her

application for disability insurance benefits and supplemental

security income.          We must uphold the decision to deny benefits

if the decision is supported by substantial evidence and the

correct law was applied.                 42 U.S.C. § 405(g) (2006); Johnson v.

Barnhart,      434    F.3d        650,    653       (4th Cir. 2005)              (per        curiam).

“Substantial evidence is such relevant evidence as a reasonable

mind   might       accept      as     adequate        to       support       a     conclusion.”

Johnson, 434 F.3d at 653 (internal quotation marks omitted).

This   court     does       not      reweigh        evidence      or     make       credibility

determinations in evaluating whether a decision is supported by

substantial        evidence;         “[w]here        conflicting         evidence             allows

reasonable      minds     to    differ,”        we    defer      to    the       Commissioner’s

decision.    Id.

            Felton-Miller “bears the burden of proving that [s]he

is   disabled      within      the    meaning        of   the    Social      Security          Act.”

English v. Shalala, 10 F.3d 1080, 1082 (4th Cir. 1993) (citing

42 U.S.C. § 423(d)(5) (2006)).                       The Commissioner uses a five-

step   process       to     evaluate       a    disability            claim.            20     C.F.R.

§§ 404.1520(a)(4),          416.920(a)(4)             (2011).           Pursuant         to     this

process,     the     Commissioner          asks,          in    sequence,         whether        the

claimant:       (1) worked during the alleged period of disability;

                                                2
(2) had a severe impairment; (3) had an impairment that met or

equaled the severity of a listed impairment; (4) could return to

her    past    relevant      work;      and     (5) if         not,    whether   she     could

perform      any   other    work     in    the       national     economy.         Id.      The

claimant bears the burden of proof at steps one through four,

but the burden shifts to the Commissioner at step five.                                     See

Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).                               If a decision

regarding disability can be made at any step of the process,

however, the inquiry ceases.                    See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

              Felton-Miller contends that the ALJ did not properly

analyze      her   subjective       complaints            of   pain.        Relying    on   our

decision in Craig v. Chater, 76 F.3d 585 (4th Cir. 1996), she

argues that a claimant’s statements regarding the severity and

limiting      effects      of    pain     are       entitled      to    a   presumption      of

credibility        once    the     claimant         has    produced      medical      evidence

demonstrating        the     existence          of    an       impairment      which     could

reasonably be expected to produce the pain alleged.

              “[T]he determination of whether a person is disabled

by pain or other symptoms is a two-step process.”                                  Craig, 76

F.3d    at    594.        First,    the    claimant            must    produce   “objective

medical evidence showing the existence of a medical impairment[]

. . . which could reasonably be expected to produce the pain

. . .     alleged.”         Id.;     20    C.F.R.         §§ 404.1529(a),        416.929(a)

                                                3
(2011).       Second,        “the    intensity     and     persistence       of       the

claimant’s pain, and the extent to which it affects her ability

to work, must be evaluated.”              Craig, 76 F.3d at 595.         The second

step is analyzed using statements from treating and nontreating

sources   and   from    the        claimant.      20     C.F.R.      §§ 404.1529(a),

416.929(a).      Factors       in   evaluating     the    claimant’s      statements

include     consistency       in    the    claimant’s       statements,      medical

evidence,     medical       treatment      history,      and   the     adjudicator’s

observations    of     the    claimant.        See     Social     Security     Ruling

(“SSR”) 96-7p, 1996 WL 374186, at *5-*8.

            Craig lends no support to Felton-Miller’s position. 1

Craig notes that step one of the pain analysis is focused solely

“on   establishing      a     determinable       underlying       impairment      —     a

statutory requirement for entitlement to benefits.”                       Craig, 76

F.3d at 594.      Craig explains that, after the claimant crosses

this threshold, “the intensity and persistence of the claimant’s

pain, and the extent to which it affects her ability to work,

      1
       Felton-Miller identifies a host of other cases that she
contends support the existence of a “great weight rule.” These
cases recognize that subjective evidence may be entitled to
great weight, but the cases do not rely on the finding at step
one of the pain analysis.    Rather, great weight is afforded to
subjective evidence when it is either uncontradicted or
supported by substantial evidence.        See, e.g., Combs v.
Weinberger, 501 F.2d 1361, 1362-63 (4th Cir. 1974) (“[W]e have
held that subjective evidence is entitled to great weight,
especially where such evidence is uncontradicted in the
record.”) (internal quotation marks omitted).



                                           4
must be evaluated.”            Id. at 595.          The claimant’s own statements

regarding her pain are not afforded any presumption; rather,

“[u]nder the regulations, . . . evaluation [of the claimant’s

pain] must take into account not only the claimant’s statements

about her pain, but also all the available evidence, including

the claimant’s medical history, medical signs, and laboratory

findings.”        Id. (internal quotation marks omitted).

             Felton-Miller            contends        the     ALJ’s        reasons      for

discrediting her subjective complaints at step two of the pain

analysis     were    inaccurate        and    insubstantial.           First,     the   ALJ

found that Felton-Miller’s sarcoidosis has been well controlled

with various medication regimens.                        Felton-Miller asserts that

this    statement        is   at    odds     with    a    treatment       note   that   her

symptoms were not well controlled with prednisone and subsequent

notes    that      she    stopped         taking    Plaquenil       and    methotrexate.

However,     we    conclude        that    substantial       evidence      supports     the

ALJ’s conclusion because the record shows that, although Felton-

Miller’s     medication            occasionally          required     adjustment,       her

symptoms were successfully controlled at various times.

             Second, Felton-Miller contends that the ALJ’s reliance

on     the   absence          of    clinical        signs    of     persistent       joint

inflammation, joint deformity, or limitation of joint motion is

erroneous.        She argues that sarcoidosis is a disease that, by

definition, primarily involves a kind of inflammation, that she

                                              5
at times presented and was assessed with joint problems, and

that she was treated with anti-inflammatory drugs.                               However,

medical conditions alone do not entitle a claimant to disability

benefits;     “[t]here     must    be   a       showing      of    related    functional

loss.”      Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir. 1986).

Accordingly,      Felton-Miller’s           sarcoidosis            diagnosis,     without

more, does not establish that she suffers from any particular

symptoms or limitations.            Here, the ALJ acknowledged Felton-

Miller’s      treatment     for    joint,        back,       and     muscle     problems.

However, the ALJ also determined that these problems were not

persistent.      Our review of the record leads us to conclude that

the ALJ’s finding is supported by substantial evidence.

              Third, Felton-Miller asserts that the ALJ erroneously

relied on an irrelevant finding that her carpal tunnel syndrome

was   mild.      We     conclude   that         no    such    error    occurred.        In

evaluating symptoms, including pain, an ALJ is to “consider all

of    the   evidence      presented.”            20    C.F.R.       §§ 404.1529(c)(3),

416.929(c)(3) (2011).           Consideration of the limiting effects of

Felton-Miller’s carpal tunnel syndrome led the ALJ to a residual

functional      capacity    (“RFC”)         assessment        precluding        her   from

performing tasks requiring the constant use of her hands.

              Fourth,     the     ALJ   concluded            that      Felton-Miller’s

degenerative disc disease was mild.                    Felton-Miller asserts that

this finding is not supported by substantial evidence because

                                            6
treatment      notes     indicate        that       she   has    a     history         of    severe

degenerative disc and joint disease.                      However, the ALJ reviewed

the records Felton-Miller cites in addition to evidence that

Felton-Miller        enjoyed        full    strength,            had        no     neurological

deficits indicating nerve root compression, and had normal motor

nerve       function       with     no     evidence         of       cervical           myopathy.

Additionally, contrary to Felton-Miller’s assertions, the ALJ’s

finding that Felton-Miller’s degenerative disc disorder was a

severe impairment at step two of the sequential evaluation does

not contradict the ALJ’s conclusion that the disorder’s impact

on    her    functioning      was    mild.           Step    two       of    the       sequential

evaluation is a threshold question with a de minimis severity

requirement.        See Bowen, 482 U.S. at 153-54; SSR 88-3c, 1988 WL

236022.

              Fifth, Felton-Miller argues that the ALJ erroneously

rejected     her    pain    testimony       on      the   ground       that       she       has    not

required aggressive measures for pain relief such as ongoing use

of steroid medication.              Felton-Miller has waived review of this

issue by failing to raise it below.                       See Pleasant Valley Hosp.

v.    Shalala,      32   F.3d      67,     70       (4th Cir. 1994)              (finding         that

appellant’s failure to raise issue during administrative hearing

and    before      district       court    operates         as   waiver           of    appellate

review).



                                                7
          Turning to Felton-Miller’s argument that the ALJ’s RFC

finding is not supported by substantial evidence because the ALJ

is a layman and did not obtain an expert medical opinion, we

conclude this argument is without merit. 2   “[R]esidual functional

capacity is the most [a claimant] can still do despite [her]

limitations.”   20 C.F.R. §§ 404.1545(a), 416.945(a) (2011).     It

is an administrative assessment made by the Commissioner based

on all the relevant evidence in the case record.     See 20 C.F.R.

§§ 404.1546(c), 416.946(c) (2011) (assigning responsibility of

RFC assessment at hearing level to ALJ); SSR 96-8p (identifying

RFC finding as administrative assessment and outlining criteria

to be used).    The ALJ was not required to obtain an expert

medical opinion as to Felton-Miller’s RFC.       The ALJ properly

based his RFC finding on Felton-Miller’s subjective complaints,

the objective medical evidence, and the opinions of treating,

examining, and nonexamining physicians.




     2
       Felton-Miller asserts that, because “bare medical findings
are unintelligible to a lay person in terms of residual
functional capacity, the ALJ is not qualified to assess residual
functional capacity based on a bare medical record.” Gordils v.
Sec. of Health & Human Servs., 921 F.2d 327, 329 (1st Cir.
1990).   Here, however, the nerve conduction test Felton-Miller
identifies as too technical for a layman to interpret was
interpreted in functional terms by the examining physician.
Based on the test results, the doctor concluded that Felton-
Miller had evidence of mild carpal tunnel syndrome but no other
disorders.



                                8
               Felton-Miller also argues that the ALJ did not make a

valid mental RFC assessment because he did not apply the proper

standards.          In evaluating mental impairments, the ALJ employs a

specific       technique        that     considers        four     functional       areas

essential to the ability to work:                     activities of daily living;

ability        to      maintain        social        functioning;      concentration,

persistence,           and      pace     in       performing       activities;        and

deterioration or decompensation in work or work-like settings

(Psychiatric          Review    Technique         “PRT”   findings).        20    C.F.R.

§§ 404.1520a, 416.920a (2011).                The ALJ’s decision must show the

significant         history     and    medical     findings    considered     and    must

include a specific finding as to the degree of limitation in

each      of         the     four      functional         areas.         20       C.F.R.

§§ 404.1520a(e)(4), 416.920a(e)(4) (2011).

               The     ALJ     concluded      that    Felton-Miller’s       depressive

disorder was a severe impairment at step two of the sequential

process without discussion of the special technique.                             At step

three, the ALJ listed the four functional areas and analyzed the

impact of Felton-Miller’s depressive disorder on these areas.

The decision discusses the medical records relevant to Felton-

Miller’s treatment for depression in assessing her mental RFC.

We conclude that the ALJ assessed Felton-Miller’s mental RFC in

accordance with regulations.



                                              9
           Based   on   the   foregoing,       we   find    that   substantial

evidence   supports     the   agency    decision,     and    we    affirm   the

judgment of the district court.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                       10